Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION



Status of Claims

Claims 1,4-10,12-15  are allowed.
Claims 2, 3 and 11 are cancelled. 


Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
An electronic device, comprising: -at least one sensor comprising a camera; -an output interface; and -at least one processor configured: to use said at least one sensor to receive data from a plurality of light beacons via visible light, said data enabling reproduction of content items associated with said plurality of light beacons, to select one content item from said content items associated with said plurality of light beacons based on one or more properties determined by said electronic device by: selecting one light beacon from said plurality of light beacons based on properties of said plurality of light beacons determined from an image captured by said camera, and selecting a content item associated with said selected light beacon, wherein the one or more properties comprise a type of said electronic device; and to use said output interface to reproduce said selected content item, wherein said at least one processor is configured to determine said properties of said plurality of light beacons by determining at least one of distances of positions of said plurality of light beacons in said image to a center of said image, amounts of light pixels belonging to each of said plurality of light beacons, brightness of light pixels belonging to each of said plurality of light beacons, and color of light pixels belonging to each of said plurality of light beacons.
  
Regarding Claim 10,
A method of selecting a content item, comprising: -receiving on an electronic device comprising at least one sensor comprising a camera, data from a plurality of light beacons via visible light, data enabling reproduction of content items associated with said plurality of light beacons; 3Attorney Docket No. 2016P80356WOUS-selecting one content item from said content items associated with said plurality of light beacons based on one or more properties determined by said electronic device by: selecting one light beacon from said plurality of light beacons based on properties of said plurality of light beacons determined from an image captured by said camera, and selecting a content item associated with said selected light beacon; and -reproducing said selected content item on said electronic device; wherein selecting one content item from said content items associated with said plurality of light beacons based on one or more properties determined by said electronic device comprises selecting said one content item from said content items associated with said plurality of light beacons based on a type of said electronic device, and wherein said properties of said plurality of light beacons are determined by determining at least one of distances of positions of said plurality of light beacons in said image to a center of said image, amounts of light pixels belonging to each of said plurality of light beacons, brightness of light pixels belonging to each of said plurality of light beacons, and color of light pixels belonging to each of said plurality of light beacons.


Regarding Claim 1:  Claim 1 is   rejected over OSHIMA et al. (USPUB 20140186026) in view of Tiscareno et al. (USPUB 20110128384) teaches An electronic device, comprising: -at least one sensor comprising a camera; -an output interface; and -at least one processor configured: to use said at least one sensor to receive data from a plurality of light beacons via visible light, said data enabling reproduction of content items associated with said plurality of light beacons, to select one content item from said content items associated with said plurality of light beacons based on one or more properties determined by said electronic device… wherein the one or more properties comprise a type of said electronic device; and to use said output interface to reproduce said selected content item, (detailed rejection of the claim mentioned within Office Action dated 11/17/2020) within claim 1,  but does not teach the limitations  ( previously  objected allowable limitation of claim 3 within office action dated 11/17/2020 has been incorporated /amended to claim 1 by applicant ) as mentioned within the claim  " selecting one light beacon from said plurality of light beacons based on properties of said plurality of light beacons determined from an image captured by said camera, and selecting a content item associated with said selected light beacon,… wherein said at least one processor is configured to determine said properties of said plurality of light beacons by determining at least one of distances of positions of said plurality of light beacons in said image to a center of said image, amounts of light pixels belonging to each of said plurality of light beacons, brightness of light pixels belonging to each of said plurality of light beacons, and color of light pixels belonging to each of said plurality of light beacons.”

Regarding Claim 10:  Claim 10 is   rejected over OSHIMA et al. (USPUB 20140186026) in view of Tiscareno et al. (USPUB 20110128384) teaches A method of selecting a content item, comprising: -receiving on an electronic device comprising at least one sensor comprising a camera, data from a plurality of light beacons via visible light, data enabling reproduction of content items associated with said plurality of light beacons; 3Attorney Docket No. 2016P80356WOUS-selecting one content item from said content items associated with said plurality of light beacons based on one or more properties determined by said electronic device … -reproducing said selected content item on said electronic device; wherein selecting one content item from said content items associated with said plurality of light beacons based on one or more properties determined by said electronic device comprises selecting said one content item from said content items associated with said plurality of light beacons based on a type of said electronic device (detailed rejection of the claim mentioned within Office Action dated 11/17/2020) within claim 10,  but does not teach the limitations  ( previously  objected allowable limitation of claim 3 within office action dated 11/17/2020 has been incorporated /amended to claim 1 by applicant ) as mentioned within the claim  " selecting one light beacon from said plurality of light beacons based on properties of said plurality of light beacons determined from an image captured by said camera, and selecting a content item associated with said selected light beacon,… wherein said at least one processor is configured to determine said properties of said plurality of light beacons by determining at least one of distances of positions of said plurality of light beacons in said image to a center of said image, amounts of light pixels belonging to each of said plurality of light beacons, brightness of light pixels belonging to each of said plurality of light beacons, and color of light pixels belonging to each of said plurality of light beacons.”


Conclusion


2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Examiner, Art Unit 2637